Citation Nr: 1336856	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  08-30 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for the service-connected left leg varicose veins, status-post sclerotherapy.  

2.  Entitlement to an initial compensable rating for the service-connected right leg varicose veins.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from June 1989 to June 1993 and from May 1996 to November 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision.  

In March 2011, the Veteran withdrew his request for hearing with the Board.  See 38 C.F.R. § 20.704(e) (2012).  

In November 2011, the Board remanded the appeal for further development of the record.

In August 2013, the RO continued a 20 percent evaluation for the service-connected lumbar spine disability, continued 10 percent evaluations for the service-connected right and left knee disabilities, and denied service connection for a right ankle disability.  To date, the Veteran has not disagreed with any of these decisions, and these issues are not before the Board.  

The VBMS and Virtual VA folders have been reviewed.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In December 2007, the RO granted service connection for left leg varicose veins, status-post sclerotherapy and right leg varicose veins.  Each leg was assigned a noncompensable rating effective on November 18, 2007.  The Veteran disagreed with the evaluations and perfected this appeal.  

Pursuant to the November 2011 remand, the RO was to obtain outstanding treatment records and schedule the Veteran for a VA examination.  

In the October 2013 informal hearing presentation, the representative argued that VA did not comply with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, that recent treatment records were not obtained.  

In December 2011, VA had asked the Veteran to identify current treatment records.  He did not respond to this request.  Some VA medical records were added to the Virtual VA folder in March and August 2013, and the Veteran underwent VA knee and spine examinations in April 2013.  

While these records were following the August 2012 Supplemental Statement of the Case, they do not relate to the appeal issues.  On remand, any relevant VA records should be obtained.  

A VA artery and vein examination was requested as directed in the November 2011 remand.  This was cancelled in January 2012 for failure to report.  

A review of the virtual folders shows a new address for the Veteran.  It is unclear exactly when his address changed or whether he actually received notice of the scheduled varicose vein examination.  

The evidence of record also suggests that the Veteran frequently works out of the country.  In the October 2013 informal hearing presentation, the representative indicated that the Veteran was willing to make a valid effort to attend the examination.  Under these circumstances, the Veteran should be scheduled for another examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action to obtain copies of any relevant VA clinical records (any pertaining to complaints or treatment for varicose veins) for the period from November 2011 to the present.  All records obtained should be associated with the claims folder or virtual folder.  The procedures set forth at 38 C.F.R. § 3.159(c)(2), with regard to Federal records, should be followed.  

2.  Thereafter, the RO should have the Veteran for a VA examination to determine the current severity of his service-connected varicose veins of the right and left legs.  The claims folder must be available for review.  

In accordance with the latest worksheet for rating varicose veins, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of right and left leg varicose veins.  

A complete rationale for any opinion expressed should be provided.  

3.  The Veteran is notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013).

4.  After completing the requested action and any additional development deemed appropriate, the RO must readjudicate the issues remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


